DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 1 and 2 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 3 and 4, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 26, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Status
Applicant’s response to the Non-Final Rejection of July 28, 2021, filed September 14, 2021 is acknowledged.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Greg Schlenz on October 18, 2021
 .
The application has been amended as follows: 
Claim 1 line 13 from "the plug" to "the piercer plug"
Claim 3 line 3 from "a piercer plug" to "the piercer plug",
Claim 3 line 6 from "the plug" to "the piercer plug"
Claim 3 line 7 from "a tip portion and a trunk" to "the tip portion and the trunk”
Claim 4 line 1 from "a piercer plug" to "the piercer plug"

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art to the instantly claimed piercer plug is Yamamoto et al. (WO 2017/051632 A1, originally of record in the IDS dated March 12, 2020; translation relied upon is US 2018/0354008 A1 of the same priority applications-originally of record in the Restriction Requirement dated April 26,   Yamamoto teaches a piercer plug with a tip and trunk portion of the same material where the tip is contiguous with the trunk (Abstract) and the composition shown in the table below by mass% ([0029]-[0044]), with a hole in the cylindrical part of the piercer plug to join the piercer plug with a bar ([0008]), wherein the tip portion is harder than the cylindrical portion ([0008]), and the plug includes a sprayed coating on a surface of the plug ([0056]; coatings provide a degree of protection).
Table
Element
Claimed (mass%)
Cit. (mass%)+
Cit. paragraph
C
0.15-0.30
Preferably 0.1-0.2
[0031]
Si
0.4-1.2
Preferably 0.3-0.8
[0033]
Mn
0.2-1.5
Preferably 0.4-1.3
[0035]
Ni
0.1-2.0
Preferably 0.3-1.8
[0038]
Mo
0-4.0
Preferably 0.8-3.8
[0040]
W
0-4.0
Preferably 0.8-3.8
[0040]
Mo+W
1.0-6
≤ 8.0
[0040]
Cr
< Cr ≤ 4.0
≤ 10.0
[0044]
B
≤ 0.2
≤ 0.2
[0044]
Nb
≤ 1.0
≤ 1.0
[0044]
V
≤ 1.0
≤ 1.0
[0044]
Ti
≤ 1.0
≤ 1.0
[0044]
Fe & impurities
balance
Above materials and Fe 
[0029]

+In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)

2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed September 14, 2021, with respect to the 35 U.S.C. 103 rejections  have been fully considered and are persuasive.  Specifically, the criticality of the claimed chromium range and the unexpected results due to this range are persuasive.  The 35 U.S.C. 103 rejections over Yamamoto of July 08, 2021 has been withdrawn. 

Applicant’s arguments and claim amendments, with respect to the 35 U.S.C. 103 rejections of Swisher with Wang and Takase have been fully considered and are persuasive.  Specifically, the specificity of the Vickers hardnesses in the claims are not taught by this combination of prior art.  The 35 U.S.C. 103 rejections of Swisher with Wang and Takase of July 08, 2021 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784